         Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    MICHAEL D. SILER,

                                   Plaintiff,

                       -against-
                                                                  ORDER OF SERVICE
    OFFICER MONROE; OFFICER JOHN DOE;
                                                                     20-CV-5794 (PMH)
    OFFICER J. WALDEN; SUPERINTENDENT
    LEROY FIELDS; ACTING COMMISSIONER
    OF NYSDOCCS, ANTHONY J. ANNUCCI,

                                   Defendants.

PHILIP M. HALPERN, United States District Judge:

        Plaintiff, currently incarcerated in Southport Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his rights under the First and Eighth

Amendments by retaliating against him for his filing of grievances, using excessive force against

him, and being deliberately indifferent to his health and safety. The alleged violations occurred

while he was confined in Fishkill Correctional Facility. By order dated August 19, 2020, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP).1

                                            DISCUSSION

A.      Service on Named Defendants

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil


1
 Prisoners are not exempt from paying the full filing fee even when they have been granted permission to
proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 2 of 11




Procedure generally requires that summonses and complaint be served within 90 days of the date

the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses and the

complaint until the Court reviewed the complaint and ordered that summonses be issued. The

Court therefore extends the time to serve until 90 days after the date summonses are issued. If the

complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility

to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d

Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to

identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’

for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Officer J. Walden, Superintendent Leroy

Fields, and Acting Commissioner of the New York State Department of Corrections and

Community Supervision (“NYSDOCS”) Anthony J. Annucci through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these Defendants. The Clerk of Court is instructed further to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

B.      Identification of Officer Monroe and John Doe Defendant

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the Attorney General of the State of New York to identify Officer

Monroe and the John Doe correction officer who were involved in the alleged incidents Plaintiff

                                                   2
         Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 3 of 11




describes. It is therefore ordered that the Attorney General, who is the attorney for and agent of

NYSDOCS, must ascertain the identities of Officer Monroe and the John Doe whom Plaintiff seeks

to sue here and the addresses where those Defendants may be served. The Attorney General must

provide this information to Plaintiff and the Court within sixty days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

with the full names of Officer Monroe and the John Doe correction officer. The amended complaint

will replace, not supplement, the original complaint. An amended complaint form that Plaintiff

should complete is attached to this order. Once Plaintiff has filed an amended complaint, the Court

will screen the amended complaint and, if necessary, issue an order directing the Clerk of Court to

complete the USM-285 forms with the addresses for the named Defendants and deliver all

documents necessary to effect service to the U.S. Marshals Service.

C.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of service

of the complaint, Defendants must serve responses to these standard discovery requests. In the

responses, Defendants must quote each request verbatim. 2


                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.



2
 If Plaintiff would like copies of these discovery requests before receiving the responses and does not have
access to the website, Plaintiff may request them from the Pro Se Intake Unit.


                                                     3
          Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 4 of 11




       The Clerk of Court is also directed to complete the USM-285 forms with the addresses for

Walden, Fields, and Annucci, issue summonses, and deliver all documents necessary to effect

service to the U.S. Marshals Service.

       The Clerk of Court is further instructed to mail a copy of this order and the complaint to

the Attorney General of the State of New York at: 28 Liberty Street, New York, NY 10005. An

“Amended Complaint” form is attached to this order.

       Local Civil Rule 33.2 applies to this action. Within 120 days of service of the complaint,

Defendants must serve responses to these standard discovery requests. In his responses,

Defendants must quote each request verbatim.

SO ORDERED.

 Dated:    August 28, 2020
           New York, New York

                                                         PHILIP M. HALPERN
                                                        United States District Judge




                                               4
Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 5 of 11




             DEFENDANTS AND SERVICE ADDRESSES

    J. Walden, Correction Officer
    Fishkill Correctional Facility
    18 Strack Drive
    Beacon, NY 12508

    Leroy Fields, Superintendent
    Fishkill Correctional Facility
    18 Strack Drive
    Beacon, NY 12508

    Anthony Annucci, Acting Commissioner of NYSDOCCS
    1220 Washington Ave., Building 2
    Albany, New York 12226-2050
          Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 6 of 11




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 7 of 11




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 8 of 11




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 9 of 11




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 10 of 11




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 7:20-cv-05794-PMH Document 13 Filed 08/28/20 Page 11 of 11




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
